Citation Nr: 1041136	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-50 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a fungal 
infection of the feet, to include as secondary to service-
connected diabetes mellitus, type II, and, if so, whether service 
connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from October 1966 to October 1968.  The evidence 
of record reflects that the Veteran served in the Republic of 
Vietnam.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

The Veteran testified at a Travel Board hearing before the 
undersigned at the Indianapolis RO in August 2010.  A transcript 
of the hearing has been associated with the Veteran's VA claims 
folder.

After the August 2010 hearing, the Veteran submitted a written 
waiver of consideration by the agency of original jurisdiction 
for evidence which was submitted after the most recent 
supplemental statement of the case (SSOC).  See 38 C.F.R. § 
20.1304 (2010).  

Clarification of the issue on appeal

In the past, the Veteran has sought service connection for a 
fungal infection of the feet on a direct basis.  However, 
although not specifically asserted by the Veteran, medical 
evidence within the claims file suggests that his currently-
diagnosed tinea pedis is due to his diabetes mellitus, type II, 
for which the RO awarded service connection in an April 2010 
rating decision.  The Board observes that a new etiological 
theory for service connection for a fungal infection of the feet, 
such as secondary service connection, does not constitute a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  In 
light of this newly-asserted theory of entitlement to service 
connection, the issue has been recharacterized as on the title 
page of this decision.  


FINDINGS OF FACT

1.  In an unappealed December 2007 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
fungus infection of the feet.

2.  Additional evidence received since the December 2007 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for a fungus infection of the feet.  

3.  The evidence demonstrates that the Veteran has a fungal 
infection of the feet that is causally related to his service.  


CONCLUSIONS OF LAW

1.  The December 2007 rating decision, denying the claim of 
service connection for a fungus infection of the feet, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claim 
of entitlement to service connection for a fungus infection of 
the feet; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's fungal infection of the feet was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claim of service connection for 
a fungal infection of the feet, that petition has been granted, 
as discussed below.  As such, the Board finds that any deficiency 
related to the VCAA concerning petition to reopen, disability 
ratings and effective dates is rendered moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning VA's duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim. See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

However, the VCAA appears to have left intact the requirement 
that an Veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the duty 
to assist is fulfilled and proceeding to evaluate the merits of 
that claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. See 38 U.S.C.A. § 5103A (West 2002).

Service connection and secondary service connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the 
Veteran's claims.  See 38 C.F.R. § 3.303(b) (2010); see also 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. 
West, 13 Vet. App. 117, 120 (1999), the Court stated that in 
Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical nexus.

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

New and material evidence

The Board notes the RO reopened the Veteran's previously denied 
claim herein on appeal in a December 2009 statement of the case 
(SOC).  Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Petition to reopen

The Veteran previously filed a claim for service connection for a 
fungal infection of the feet.  That claim was initially denied in 
a final April 1987 rating decision.  The Veteran filed a petition 
to reopen this claim in April 2007.  A December 2007 rating 
decision denied the Veteran's petition to reopen the previously-
denied claim because new and material evidence had not been 
submitted.  Specifically, the Veteran's claim was denied on the 
basis that the medical evidence submitted did not reflect that 
the claimed disability was incurred in or otherwise caused by his 
service.  The Veteran did not initiate an appeal as to either 
rating decision and both are final.  38 U.S.C.A. § 7104.

At the time of the most recent unappealed RO denial in December 
2007, evidence of record included the Veteran's service treatment 
records, VA treatment records and statements from the Veteran.  

Since the prior final denial of the Veteran's claim in December 
2007, the Veteran has submitted two separate statements, dated in 
October 2008 and February 2010, from the Veteran's VA podiatrist 
which attribute his currently diagnosed fungal infection of the 
feet to his service.  The Veteran has also submitted statements 
in March 2008 from his mother, his former spouse, and his current 
spouse which assert that the Veteran has had problems with a 
fungal foot infection since his return from service.  

Additionally, the Board notes that, during the pendency of this 
appeal, the Veteran has been awarded service connection for 
diabetes mellitus, type II.  In connection with that claim, the 
Veteran underwent a VA examination, dated in February 2010, the 
report of which reflects the VA examiner's opinion that the 
Veteran's tinea pedis is causally related to his diabetes 
mellitus, type II.  

As this evidence is both new to the record and pertains to 
medical nexus under the theories of direct and secondary service 
connection, (the reason for the April 1987 and December 2007 
denial RO denial), it raises a reasonable possibility of 
substantiating the claim.  The Board concludes that new and 
material evidence has been submitted; the claim for service 
connection for a fungal infection of the feet is reopened.  See 
38 C.F.R. § 3.156.

Duty to assist

As discussed above, VA's statutory duty to assist the Veteran in 
the development of his claim attaches at this juncture.  The 
Board must, therefore, determine whether additional development 
of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Board notes that the Veteran was provided a VA examination in 
connection with his diabetes mellitus, type II, claim in February 
2010, the report of which touches on the matter of the etiology 
of the Veteran's currently-diagnosed tinea pedis.  The Board 
observes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, recorded 
his current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate for 
the purposes of this decision.  See 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Discussion of the claim on the merits

As noted elsewhere in this decision, the Veteran's claim has been 
asserted under the theories of direct and secondary service 
connection.  The law and regulations pertinent to both theories 
of entitlement have been set forth above and will not be 
repeated.  For the sake of economy, the Board will analyze the 
Veteran's claim under both theories of entitlement together.  

With respect to evidence of a current disability, Hickson/Wallin 
element (1), it is uncontroverted that the Veteran has been 
diagnosed with a fungal infection of the feet variously described 
as athlete's foot or tinea pedis.  See e.g., VA outpatient 
treatment records dated in June 2008 and October 2008 as well as 
the February 2010 VA examination report.  Accordingly, 
Hickson/Wallin element (1) has been satisfied.

With respect to Hickson element (2), while the Veteran's service 
treatment records are negative for complaints or treatment for a 
fungal infection of the feet, he has consistently stated that he 
has had these problems since active service.  A matter which is 
supported by the March 2008 statements from his former spouse, 
current spouse and mother.  The Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, 
the Board finds the statements from the Veteran, his former 
spouse, his current spouse, and his mother are both competent and 
credible.  It is significant to note that private medical records 
show treatment for a long-standing fungal infection to the feet 
in August 1972.  Accordingly, Hickson element (2) has also been 
satisfied.  With respect to Wallin element (2), service 
connection for diabetes mellitus, type II was granted by the RO 
in an April 2010 rating decision.  As such, Wallin element (2) 
has therefore been met.

With respect to crucial Hickson/Wallin element (3), medical 
nexus, there are three medical nexus opinions of record; all of 
which are favorable to the Veteran's claim.  In statements dated 
in October 2008 and February 2010, the Veteran's VA podiatrist 
asserted that the Veteran's fungal infection of the feet is 
causally related to his service.  These statements satisfy 
Hickson element (3), medical nexus, under the theory of direct 
service connection.  The other medical nexus opinion of record, 
the opinion provided by the February 2010 VA examiner, avers that 
the Veteran's tinea pedis is secondary to his service-connected 
diabetes mellitus, type II.  This nexus opinion is favorable 
evidence to the Veteran's claim under the theory of secondary 
service connection.  Accordingly, Wallin element (3) is also met.  
The Board finds the criteria for entitlement to both direct 
service connection and secondary service connection as a result 
of his type II diabetes mellitus have been met.  Therefore, the 
Veteran's claim for service connection for a fungal infection of 
the feet must be granted.


ORDER

Entitlement to service connection for a fungal infection of the 
feet is granted.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


